         In the United States Court of Federal Claims
                                    No. 21-1388C

                                 (Filed: July 15, 2021)

                                    )
 ENGLOBAL GOVERNMENT                )
     SERVICES, INC.,                )
                                    )
                 Plaintiff,
                                    )
        v.                          )
                                    )
 THE UNITED STATES,                 )
                                    )
                Defendant,          )
                                    )
 and                                )
                                    )
 KBR SERVICES, LLC,
                                    )
              Defendant-Intervenor. )
                                    )

                                       ORDER

        On May 24, 2021, Plaintiff, ENGlobal Government Services, Inc., filed a post-
award bid protest complaint against Defendant, the United States, acting by and
through the United States Department of Defense, Defense Logistics Agency (“DLA”).
ECF No. 1. On July 7, 2021, the government filed a notice, informing the Court that
DLA intends to take corrective action. ECF No. 30. On July 8, 2021, the Court directed
the government to file a status report informing the Court once DLA rescinded the
original contract award, at which the time the Court would dismiss the instant case as
moot. ECF No. 31. On July 12, 2021, the government provided the Court an amended
notice of the corrective action. ECF No. 32. On July 15, 2021, the government filed a
status report, informing the Court that DLA has issued an amendment to the
solicitation, in which “DLA notified offerors that DLA is taking corrective action to
evaluate price proposals in accordance with FAR 52.222-46 and Sections L and M of the
solicitation and that, as part of its corrective action, DLA will make a new source
selection decision.” ECF No. 33. The government provided the amendment as an
attachment to the status report. ECF No. 33-1.
       Accordingly, this case is hereby DISMISSED AS MOOT, without prejudice to
any future complaint, if filed, relevant to this procurement. The Clerk is directed to
enter JUDGMENT accordingly.

      IT IS SO ORDERED.
                                               s/Matthew H. Solomson
                                               Matthew H. Solomson
                                               Judge




                                           2
